United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
PUBLIC WORKS DEPARTMENT,
San Diego, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-2077
Issued: July 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
On August 10, 2010 appellant filed an application for review of a July 15, 2010 decision
of the Office of Workers’ Compensation Programs denying his request to expand his claim to
include additional conditions causally related to his accepted employment injury. The appeal
was docketed as No. 10-2077. The Board finds that this case is not in posture for a decision.
This case has previously been before the Board. On April 9, 2010 the Board set aside a
June 29, 2009 decision denying appellant’s request for reconsideration of the Office’s
January 14, 2009 decision.1 The Board remanded the case to the Office for review of the merits
on the issue of whether appellant had identified additional medical conditions that were causally
related to the accepted employment injury.2

1
2

Docket No. 09-1989 (issued April 9, 2010).

The Board notes that a second application for review of the same merit decision was inadvertently docketed as
No. 09-2183, and the Board issued a May 4, 2010 decision pursuant to this file. Docket No. 09-2183 (issued
May 4, 2010). In an order dated June 22, 2010, the Board vacated its May 4, 2010 decision and dismissed the
appeal in No. 09-2183, finding that the May 4, 2010 decision was void abinitio and that the April 9, 2010 decision in
No. 09-1989 would stand. Docket No. 09-2183 (issued June 22, 2010).

The Office accepted appellant’s January 28, 2004 traumatic injury claim for open right
wrist distal radial fracture; aggravation of herniated disc at L4-5; open fracture of lower radius of
right wrist; permanent aggravation of L4-5 disc herniation; bilateral sciatica; internal
complication of mechanical orthopedic device; right wrist/hand traumatic tenosynovitis and
aggravation of osteoarthritis of the left wrist. Appellant sought to expand his claim to include
additional diagnoses relative to his bilateral feet, bilateral legs, left toes, left hip, bilateral
buttocks, left shoulder and neck. By decisions dated November 28, 2007, June 9, 2008 and
January 14, 2009, the Office denied his request to expand his claim on the grounds that the
medical evidence was insufficient to establish a causal relationship between the accepted injury
and the claimed additional conditions. Appellant submitted a timely request for reconsideration,
together with new medical evidence. In a June 29, 2009 decision, the Office denied his request
for reconsideration. On April 9, 2010 the Board set aside the June 29, 2009 decision and
remanded the case to the Office for review of the merits on the issue of whether appellant had
identified additional medical conditions that were causally related to the accepted employment
injury. The Board discussed the newly-submitted evidence and found that the medical reports
submitted in support of his request for reconsideration constituted pertinent new evidence that
was relevant to the underlying issue and was not previously considered by the Office.
By decision dated July 15, 2010, the Office denied modification of its January 14, 2009
decision. The claims examiner identified the reports and statements submitted by date and
author, stating that the claim should not be expanded because the appellant did not present any
new medical evidence supporting a causal relationship.
The Board finds that this case is not in posture for a decision, as the Office’s stated
reasons for denying expansion of appellant’s claim are insufficient. Under section 8103(a) of
Act, the Office is required by statute and regulations to make findings of fact in making a
determination regarding entitlement to compensation benefits.3 Office procedure further
specifies that a final decision of the Office must include findings of fact and provide clear
reasoning which allows the claimant to understand the precise defect of the claim and the kind of
evidence which would tend to overcome it.4 These requirements are supported by Board
precedent.5 In this case, the claims examiner failed to discuss or explain deficiencies contained
in any specific report submitted by appellant in support of his reconsideration request. He
merely listed the documents submitted and issued a blanket statement to the effect that the new
evidence was insufficient to establish the required causal relationship. Because the claims
examiner failed to address the substance of any of the numerous medical reports submitted, the
Board is unable to determine whether the Office properly denied appellant’s request to expand
his claim. Accordingly, the Board finds that the case is not in posture for a decision and must be
remanded for issuance of an appropriate decision.

3

5 U.S.C. § 8124(a) provides: The Office shall determine and make a finding of facts and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the Office
shall contain findings of fact and a statement of reasons.
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

5

See T.K., Docket No. 09-1729 (issued May 10, 2010); James D. Boller, Jr., 12 ECAB 45, 46 (1960).

2

IT IS HEREBY ORDERED THAT that the July 15, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and remanded to the Office for action consistent
with the terms of this order.
Issued: July 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

3

